Citation Nr: 1316873	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	State of Arizona Veterans Service Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from October 1940 to August 1946.  He died in July 2007.  The Appellant is the Veteran's widow.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied a claim for VA death benefits because the Appellant did not meet the eligibility requirements for such benefits.  For clarification, the Board has recharacterized the issue on appeal as entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


FINDINGS OF FACT

1.  The Veteran and the Appellant were married on July [redacted], 2006. 

2.  The Veteran died on July [redacted], 2007.   


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

In May 2007 and September 2012 letters, the RO provided notice to the Appellant regarding Dependency and Indemnity Compensation (DIC) benefits.  With regard the Appellants status as a beneficiary under 
38 U.S.C.A. §§ 1310 and 1541, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the pertinent facts regarding the Appellant's marital status, date of marriage, and the date of the Veteran's death are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  The VCAA is therefore inapplicable and need not be considered with regard the issue of Appellant's status as an eligible beneficiary under 38 U.S.C.A. §§ 1310 and 1541.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Appellant in the development of the claim.  Smith, 14 Vet. App. 227; Dela Cruz, 15 Vet. App. 143; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

The Appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC benefits.  

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2012).  

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54 (2012).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

The facts of this case are not in dispute.  A Certificate of Marriage from the State of Arizona shows that the Veteran and the Appellant were married on July [redacted], 2006.  A certificate of death shows that the Veteran died on July [redacted], 2007.  The marriage was terminated due to the Veteran's death.  The Appellant does not dispute the validity of the marriage certificate or death certificate and acknowledges in June 2008 and May 2009 statements that she and the Veteran were married "just days short" or "two weeks short" of one year.  Further, the Appellant did not have a child with the Veteran during their marriage or prior to the marriage and she does not contend such.  Accordingly, she fails to meet the definition of surviving spouse for the purpose of receiving VA death benefits.  See 38 C.F.R. § 3.54.

In a May 2009 statement, the Appellant contends that in the months prior to their actual date of marriage, she and the Veteran presented themselves as a married couple, as indicated in a prenuptial agreement processed months prior to the actual marriage, and that they were combining their houses two months before the actual marriage.  A January 2006 letter from the Veteran's attorney shows that a conference was held on December 2005 because the Veteran and his girlfriend were considering marriage and desired a premarital agreement.  A premarital agreement was signed by the Appellant and the Veteran in July 2006.  

The Appellant contends that she and the Veteran lived in continuous cohabitation with the Veteran for approximately two months preceding their marriage to the date of the Veteran's death.  While the Appellant has established that she was the spouse of the Veteran at the time of his death, and that she lived with the Veteran continuously from the date of marriage to the date of the Veteran's death in accordance with the provisions of 38 C.F.R. § 3.50(b), the provisions of 38 C.F.R. 
§ 3.54 nonetheless preclude payment of VA death benefits to a surviving spouse who was married to the Veteran for less than one year prior to the Veteran's death unless a child was born of the marriage.  Thus, the Board finds that evidence of continuous cohabitation in the months prior to the marriage up until to the date of the Veteran's death is not sufficient to establish eligibility for VA death pension benefits where the Appellant was not married to the Veteran for one year or more prior to the Veteran's death.

While the Appellant contends that she and the Veteran presented themselves as a married couple in the months prior to their actual date of marriage, the Appellant neither alleges, nor does the record show, that she and the Veteran were formally married for greater than one year.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. §3.1(j).  A Certificate of Marriage from the State of Arizona clearly establishes the date of the Appellant's marriage in July 2006.  The Appellant does not assert that she and the Veteran were joined by common law marriage prior to their actual marriage in July 2006, and the Board notes that Arizona (the state in which the Appellant and the Veteran resided) does not recognize common-law marriages created within the state.  See A.R.S. § 25-111.  As such, the Board must find that the Appellant lacks basic eligibility for DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them.

The Board has carefully reviewed the Appellant's arguments, and the law has been considered in the most favorable light possible.  However, for the reasons described above, the status which the Appellant seeks as the Veteran's surviving spouse is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

The Appellant and the Veteran were not legally married for one year prior to the Veteran's death in July 2007 and there is no common law marriage of record, as this practice is not recognized in the state of Arizona.  See 38 C.F.R. §3.1(j).  For these reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving VA death benefits have not been met.  While the Board is sympathetic to the Appellant's circumstances, the Board finds that the preponderance of the evidence is against a finding that the Appellant was the Veteran's surviving spouse for VA death benefits purposes.  Therefore, the question of entitlement to DIC benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking to establish that the Appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


